Citation Nr: 0303954	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-00 415	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a cervical spine disability, to include as due 
to service-connected degenerative disc disease of the lumbar 
spine with disc bulging.   

(The issue of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine with disc 
bulging will be addressed in a future Board decision.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  

This case comes before the Board on appeal from a January 
2001 rating decision which granted a 20 percent evaluation 
for degenerative disc disease of the lumbar spine with disc 
bulging, effective February 16, 2000 and found that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for a cervical 
spine disability.  The veteran filed a notice of disagreement 
in May 2001.  The RO issued a statement of the case in 
October 2001.  The veteran perfected his appeal to the Board 
in November 2001.  

In November 2002, the Board remanded the case to the RO so 
that the veteran could be afforded a RO hearing.  In January 
2003, the veteran submitted an affidavit in lieu of testimony 
before the RO.  

The Board is undertaking additional development on the 
veteran's claim for an increased rating for degenerative disc 
disease of the lumbar spine with disc bulging pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a May 1999 decision, the Board denied a claim for 
service connection for a cervical spine disability.

3.  Additional evidence associated with the claims file since 
the May 1999 Board decision is either duplicative or 
cumulative of evidence previously considered, or, if new, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's May 1999 decision denying the veteran's claim 
for service connection for a cervical spine disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002).

2.  The additional evidence associated with the file since 
the Board's May 1999 denial of the claim is not new and 
material; thus, the requirements to reopen the veteran's 
claim have not been met. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendancy of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The veteran's claim for service connection for a cervical 
spine disability has previously been considered and denied in 
a Board decision of May 1999.  At that time, the Board 
considered evidence from the veteran's service medical 
records, private outpatient treatment records and VA 
examinations held in November 1996 and January 1998.  The 
Board found that despite evidence of a current cervical spine 
disability, there was no evidence of injury to the cervical 
spine in service or evidence etiologically linking the 
veteran's current disability to service or to his service-
connected lumbar spine disability.  The Board decision was 
not appealed.  Because the veteran did not appeal the May 
1999 Board decision, that decision is final based upon the 
evidence then of record.  See 38 U.S.C.A. §§ 7103, 7104; 38 
C.F.R. § 20.1100.

The present claim was initiated when the veteran a statement 
in February 2000.  A January 2001 rating decision determined 
that new and material evidence had not been received with 
which to reopen the veteran's previously denied claim of 
entitlement to service connection for a cervical spine 
disability.  
Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the May 1999 
Board denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In the present case, the evidence associated with the claims 
file since the May 1999 Board decision includes VA and 
private outpatient treatment records, social security 
disability records, a VA examination report of September 2000 
and various lay statements from the veteran.  

VA outpatient treatment records for the period from September 
1997 to February 2000 do not show treatment for a cervical 
spine disability.  A February 2000 treatment note does show 
an assessment of degenerative disc disease of the back.  
Supplied physical therapy notes show treatment for moderate 
lower cervical and upper thoracic back pain.  The veteran 
related to the physical therapist that he received a blow to 
the back of his neck in service in 1969.  During a private 
orthopedic examination in February 2000, the veteran 
complained of neck and shoulder pain with reduced mobility.  
He related his pain to service.  X-rays showed hypertrophy at 
the C5-6 level and disk space narrowing and significant 
subacromial spurring bilaterally.  

In September 2000, a VA examiner evaluated the veteran's 
service-connected low back disability.  As it pertained to 
his cervical spine, the veteran reported that he used to 
perform heavy overhead work.  However, because of pain in his 
back and neck he now worked on job orders.  The examiner did 
not offer an opinion showing any relationship between 
cervical pain and military or his service-connected lumbar 
spine disability.  

A Social Security disability determination of October 2001 
found that the veteran was disabled since June 25, 2001 with 
a primary diagnosis of organic mental disorders and a 
secondary diagnosis of mental retardation.  A North Carolina 
Department of Health and Human Services disability evaluation 
included an assessment of mild osteoarthritis.  

In an affidavit submitted in January 2002, the veteran stated 
that he had been stabbed in the low back with a pencil or 
other sharp instrument while loading supplies aboard the USS 
Columbia in 1969.  He reported that in approximately 1970 or 
1971, he started having problems with his lumbar and cervical 
spine.  

As noted above, service connection may be established for 
disability that is medically related to injury or disease in 
service.  However, the recently submitted medical evidence-
while new in the sense that it was not previously of record-
does not show that a current cervical spine disability is 
medically related to in-service injury or disease or 
aggravated by his service-connected low back disability.  As 
such, the evidence does not, in any way, negate the basis for 
the denial of the prior claim-the lack of competent medical 
evidence linking a cervical spine condition to service or to 
a service-connected disability.  

The Board also has considered veteran's assertions advanced 
in various statements submitted in support of the appeal.  
These assertions appear to be merely reiterations of 
assertions advanced in connection with the prior appeal.  The 
Board emphasizes, however, that the veteran, as a layperson, 
is not competent to offer probative evidence of a medical 
matter, such as the existence of a current disability, and a 
medical nexus between that disability and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, where, as here, resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Thus, the Board finds that no evidence has associated with 
the claims file since May 1999 that is both relevant and 
probative of the claim under consideration, not cumulative or 
duplicative, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, the criteria for reopening the claim for 
service connection for a cervical spine disability are not 
met, and the claim to reopen must be denied. 

As a final note, the Board finds that specific discussion of 
the VCAA and its applicability to the issue currently under 
consideration is warranted.  While the Board has considered 
the VCAA, it expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran has not presented new and material 
evidence to reopen his claim for service connection for a 
cervical spine disability, it does not appear that the duty 
to assist provisions of the Act are applicable in connection 
with the claim.  Moreover, as indicated above, because the 
petition to reopen was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, also are not 
applicable in this appeal.  

In any event, as indicated above, the Board has determined 
that that all notification and development action needed to 
render a fair decision on the issue on appeal has been 
accomplished.  In this regard, the Board notes that, through 
the September 2001 Statement of the Case-which included 
citation to the laws and regulations governing finality, 
petitions to reopen, and those added pursuant to the VCAA-
the veteran and his representative have been put on notice as 
to the basis for the denial of the claim, and, hence, what is 
needed to support the application to reopen the claim.  
Additionally, by RO letter of March 2000, the veteran was 
advised that the RO would obtain VA outpatient treatment 
records but that he needed to identify and submit new and 
material evidence showing a relationship between his current 
disability and service.  He has also have been afforded 
various opportunities to present evidence and argument in 
support of the petition to reopen.  Through the documents 
referred to above, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence will be obtained by VA has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2002)).  
The Board is aware of no circumstances in this matter that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim on appeal.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a cervical spine disorder has not been 
presented, the appeal as to that issue is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

